Citation Nr: 0431574	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left foot, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to a rating in excess of 10 
percent for residuals of a gunshot wound to the left foot.

In November 2002, the veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) via 
videoconference.  A transcript of the hearing is associated 
with the claims file.  The VLJ that conducted this hearing 
will make the final determination in this case.  See 
38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).

The Board notes that during his November 2002 hearing, the 
veteran appeared to raise a claim for service connection for 
his osteoarthritic knees, as secondary to his service-
connected residuals of a gunshot wound to his left foot.  It 
does not appear from the claims file that this claim was 
developed or adjudicated.  This issue is also not 
inextricably intertwined with the issue on appeal.  It is 
therefore referred to the RO for all appropriate action.

In June 2003, the Board remanded the veteran's claim to the 
RO for it to advise the veteran about the Veterans Claims 
Assistance Act, request any additional private and VA medical 
records, request records concerning the veteran from the 
Social Security Administration (SSA), and afford the veteran 
a VA examination.  It has now returned for appellate 
consideration.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a gunshot wound 
to the left foot is characterized by no more than moderate 
injury to the veteran's left foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the left foot are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.40, 4.71a, 
Diagnostic Code 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in June 2003 and May 2004.  By means of those letters, 
the veteran was told of the requirements to establish 
entitlement to an increased evaluation for his residuals of a 
left foot gunshot wound.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  Based on the 
above analysis, the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been met.  

Assuming that a VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, in this case, the 
initial RO decision was made in May 2001.  This decision 
preceded the VCAA notification in June 2003 and May 2004.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless.  As all identified pertinent 
evidence regarding the claim decided below has been received, 
there is no indication that disposition of this claim would 
have been different had the veteran received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded VA compensation 
(orthopedic) examinations in April 2001, June 2002, and 
September 2003.  These examinations provided detailed medical 
histories, findings on examination, and appropriate opinions 
on the severity of the veteran's left foot disability to 
include opinions on functional loss.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v Brown, 8 Vet. App. 202 (1995).  The 
examiner of September 2003 clearly indicated in an addendum 
of May 2004 that he had reviewed the medical history 
contained in the claims file in connection with the most 
recent examination.  Based on this evidence the Board finds 
that the examiner did in fact review the medical history in 
the claims file and this examination is adequate for rating 
purposes.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The RO requested the veteran to 
identify evidence pertinent to his claim in the letters of 
June 2003 and May 2004.  He has identified private and VA 
medical treatment.  These records were obtained and 
associated with the claims file.  In addition, VA has also 
obtained his service medical records and medical evidence in 
the possession of SSA.  In his April 2002 substantive appeal, 
the veteran requested a Board hearing and in November 2002, 
he received that hearing.  Finally, VA informed the veteran 
of the evidence contained in the claims file in a SSOC and 
letter issued in May 2004.  He responded in a written 
statement of October 2004 that there was no additional 
evidence pertinent to his claim.  Thus, the Board concludes 
that all pertinent evidence regarding the issue decided below 
has been obtained and incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board further notes that 38 C.F.R. § 19.31(b)(1) (2003) 
requires the RO to issue a supplemental statement of the case 
(SSOC) in response to new pertinent evidence.  In May 2004, 
after the issuance of the May 2004 SSOC, the RO received an 
addendum to the September 2003 VA examination.  The addendum 
contained no new medical information.  The examiner merely 
clarified that during the September 2003 examination, he had 
reviewed the veteran's claims file.  The Board notes that the 
additional document contains no new medical evidence, but 
instead only clarifies the procedure used during the 
September 2003 examination, as required by the June 2003 
Board remand.  Since this addendum is not pertinent medical 
evidence, the Board finds that no violation of 38 C.F.R. 
§ 19.31(b)(1) would result in proceeding to adjudication at 
this time.

Here, the Board notes the veteran's request during his 
November 2002 hearing that a different examiner conduct his 
next VA examination for this claim.  In the June 2003 remand, 
the Board instructed the RO that, if it was possible, a 
different examiner should be asked to evaluate the veteran.  
The RO also communicated this request to the VA medical 
center, when the veteran's examination was scheduled.  
However, the veteran was evaluated in September 2003 by the 
same examiner as his April 2001 and June 2002 examinations.  
While the Board acknowledged the veteran's concerns and made 
every effort to comply with his request, an effort matched by 
the RO, an examination by a particular physician cannot be 
guaranteed.  Therefore, in light of the reasonable efforts 
made by both the Board and the RO, and a review of the 
September 2003 VA examination showing no bias against the 
veteran, the Board finds that it can rely on this examination 
report in this decision.

Finally, the Board finds that the RO has fully complied with 
its remand instructions of June 2003.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO's actions include issuing a 
June 2003 letter informing the veteran of the VCAA and the 
RO's duty to assist him in substantiating his claim.  This 
letter also requested that the veteran provide information 
about any additional healthcare providers that had treated 
him for his left foot.  The veteran did not identify any 
additional records.  The RO requested the veteran's SSA 
records in June 2003 and received them that same month.  
Furthermore, in June 2003, the RO received the veteran's 
medical records from the VA Medical Center in Houston, Texas, 
which were dated from July 2001 to June 2003.  Also, the RO, 
in September 2003, scheduled the veteran for a new VA 
examination for his left foot and requested that a different 
physician examine the veteran than had previously.  A May 
2004 addendum to the VA examination report indicates the 
veteran's claims file was reviewed in conjunction with this 
examination.  Therefore, the Board determines that further 
development is not required based on its remand instructions 
of June 2003.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

The veteran's service medical records indicate that in March 
1967, while awaiting his turn for treatment at sick call, the 
veteran was shot through the left foot when a .22 caliber 
pistol accidentally discharged.  In an April 1967 treatment 
record, the veteran complained of pain and numbness in his 
left foot.  His gunshot wound was described as well healed.  
It was through and through and there was no compromise of the 
tendons or bone.  On examination, there was swelling and 
tenderness.  In September 1967, the veteran complained of a 
lot of pain in his left foot when standing or walking for 
long periods of time.

In March 2001, the RO received the veteran's claim for an 
increased rating for his service-connected residuals of a 
gunshot wound to the left foot.

In April 2001, the veteran underwent a VA podiatry 
examination.  The veteran stated that he was terminated from 
pipeline work employment in 1993 due to a knee injury 
sustained off the job and a back injury sustained on the job.  
He took Tylenol and aspirin for his foot and used a cane for 
his knee.  The veteran indicated he injured his left foot in 
1967 when he recalled a bullet entering the plantar lateral 
aspect of the left foot and exiting to the sole of the foot.  
He was in Vietnam at the time and was evacuated.  He 
underwent irrigation and debridement under local anesthesia 
and stated that he was retained in the same military 
occupational specialty but reassigned as a mail clerk.  He 
stated that he had no follow-up treatment from the early 
1970s to the year 2000 when he saw an orthopedic surgeon for 
his knee.  Currently, he complained of burning over the 
lateral side and plantar aspect of the foot dating back about 
four years, and he had some occasional sensations of swelling 
over the medial arch of the foot.  There was no swelling at 
that time.

On examination, the veteran walked with a cane in the right 
hand and placed it on the ground with the right foot.  He 
bore weight unencumbered on the left.  Examination of the 
left foot revealed a longitudinal barely perceptible scar 
over the lateral aspect of the mid-foot just inferior and 
plantar to the fifth metatarsal base and he also had a 
transverse 1.1 centimeter laceration over the plantar aspect 
of the foot just medial to the plantar fascia.  Both of these 
scars were nontender, non-retracted, and well healed.  There 
was no other evidence of abnormal gait.  There was no 
evidence of a callus formation.  His neurological evaluation 
was within normal limits.  The impression was a gunshot wound 
to the left foot with residual discomfort.  An x-ray of the 
left foot showed moderate spurring at the insertion site of 
the Achilles tendon.  Otherwise, there was no evidence of 
fracture, arthritis, or osteolytic/osteoblastic lesions.

In June 2002, the veteran again underwent VA podiatry 
examination with the same examiner as his April 2001 
examination.  Since his previous examination, the veteran 
remained unemployed, had no advanced imaging studies for his 
foot, took no new medications, and denied any re-injury to 
his foot.  The veteran stated that he had some left leg and 
foot symptoms associated with an on-the-job back injury.  The 
veteran described a sensation of burning over the lateral and 
plantar aspect of his foot.  He stated that it had been worse 
over the previous four years.

On examination, his condition was unchanged.  There were no 
abnormal plantar calluses.  There was no abnormal gait 
manifest, and there was no evidence of neurological 
abnormality.  X-ray evaluation of the left foot was within 
normal limits.  The impression was a gunshot wound to the 
left foot with subjective pain.  The examiner asked the 
veteran specifically about any functional limitations related 
to the left foot injury.  The veteran could think of none.  
He had limitations in his activity because of his work-
related right knee and low back injuries.  The examiner 
opined that there was no functional limitation that would be 
considered a residual of the service-connected foot injury.

In November 2002, the veteran testified before the 
undersigned acting VLJ.  The veteran's representative 
requested a new examination.  He argued the veteran's 
examination was inadequate because the examiner did not 
physically examine the veteran or ask him to perform any 
tasks.  He requested the examiner not be the same as previous 
examinations.  The veteran testified that the examiner never 
asked him to walk or demonstrate his movement.  He indicated 
that his foot swelled and felt like it was throbbing.  He 
believed it had arthritis in it.  He took Tylenol for the 
pain and indicated he could not take other medications 
because of his stomach ulcers.  With cold weather, the pain 
increased.  On the worst day, he rated his pain a nine out of 
ten.  On an average day, he could not walk distances, climb, 
or crawl.  On an average day, he walked to his mailbox and 
back, about thirty yards and described his pain as a seven 
out of ten.  He stated that he could no longer hunt or wear 
heavy boots.

In June 2003, the RO received documents regarding the veteran 
from the SSA.  The documents detailed the veteran's right 
knee injury.  A June 2000 disability determination found that 
the veteran's disability began in July 1998 and his primary 
diagnosis was severe arthritis of the right knee.  There were 
no established secondary diagnoses.

In September 2003, the veteran underwent VA examination by 
the same examiner as the two previous reports.  The veteran 
was unemployed and walked with a cane because of his right 
knee.  The veteran stated that since his last examination, he 
had no other injuries to his left foot.  Currently, he 
described, "throbbing" in his foot that increased with 
weight bearing.  He stated that his foot felt "tight" and 
he thought his left foot was larger than his right.  The 
examiner asked the veteran specifically about functional 
limitation regarding his left foot injury.  He now stated 
that he would have difficulty climbing or walking prolonged 
distances because of the left foot.

On examination, the examiner noted that the physical 
examination was unchanged from past examinations conducted in 
April 2001 and June 2002.  There continued to be manifested 
no plantar callus or abnormal gait.  There was no 
neurological abnormality.  The scars were minimal and 
nontender and nonretracted.  His plantar scar measured 1.1 
centimeter.  He had an almost imperceptible lateral injury 
wound that measured approximately 3 millimeter.  This was 
also nonretracted and nontender.  The veteran demonstrated 
full motion in the foot and ankle.  There was no evidence of 
weakened motion, excess fatigability, or incoordination.  His 
neurological evaluations were unremarkable.  An X-ray 
evaluation of the left foot showed no metallic foreign 
bodies, fractures, or dislocations.  There was a minute 
plantar calcaneal spur.  There was no change in the Achilles 
tendon insertion calcaneal spur.  The examiner opined that 
the X-rays showed that the veteran's left foot remained 
within normal limits.  The impression was a gunshot wound to 
the left foot with continued pain, described by the veteran 
as moderately symptomatic.

In a May 2004 addendum, the VA examiner indicated that in his 
last evaluation, he neglected to add that the veteran's 
claims file and service medical records were provided for his 
review prior to his examination of the veteran.

In an October 2004 letter, the Board informed the veteran of 
changes in the regulations regarding disability ratings for 
skin disabilities.  In an October 2004 response, the veteran 
indicated that he had no additional evidence to submit, and 
his only argument was that he was told at his hearing that he 
would see a different doctor at his VA examination.  Instead, 
he saw the same doctor who had examined him twice previously.


III. Evaluation of Left Foot Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.  In 
addition, 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, require 
consideration of functional disability due to pain and 
weakness.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran is currently service-connected for residuals of a 
gunshot wound to the back at the thoracic level.  Gunshot and 
shrapnel wounds often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  Muscle Group damage is categorized as slight, 
moderate, moderately severe and/or severe and evaluated 
accordingly under 38 C.F.R. § 4.56.  In considering the 
residuals of such injuries, it is essential to trace the 
medical-industrial history of the disabled person from the 
original injury, considering the nature of the injury and the 
attendant circumstances, and the requirements for, and the 
effect of, treatment over past periods, and the course of the 
recovery to date.  38 C.F.R. § 4.41.

According to 38 C.F.R. § 4.56, an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged.  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(a), (b), (c).

Under Diagnostic Codes (Codes) 5310-12, 38 C.F.R. § 4.56(d) 
requires that disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
38 C.F.R. § 4.56.  (iii) Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired tonus.  
No impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3)  Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of 38 C.F.R. § 4.56 and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

The veteran is currently rated as 10 percent disabled under 
the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  
Under that DC, other foot injuries are given a 10 percent 
disability rating when moderate, a 20 percent disability 
rating when moderately severe, and a 30 percent disability 
rating when severe.  Id.  A note indicates that a 40 percent 
disability rating is warranted where there is actual loss of 
the use of the foot.  Id.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

While the veteran certainly complained of throbbing and pain 
in his left foot, as well as an inability to walk prolonged 
distances, his subjective complaints and the VA examiner's 
findings fail to show that his left foot injury would be more 
properly described as moderately severe.  All three VA 
examination reports show the veteran's gait was normal.  In 
fact, the April 2001 examination report showed that while the 
veteran used a cane to support his right knee injury, he bore 
full weight on his left foot.  Furthermore, examination and 
x-rays consistently revealed a foot within normal limits and 
with no neurological abnormality.  The VA examiner of found 
in June 2002 that there was no functional limitation with the 
foot associated with the gunshot wound.  Even when this 
examiner considered in September 2003 the veteran's 
complaints of functional limitation during periods of 
exacerbation and symptomatic flare-up, he found them no more 
than moderately severe.  Based on this medical opinion, and 
taking into account the veteran's assertions that he was 
limited in his ability to walk long distances, hunt, or 
climb; the Board finds that his disability most closely 
approximates the criteria of a 10 percent disability rating 
under DC 5284.  See 38 C.F.R. §§ 4.40, 4.45.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his disability 
under all other appropriate Diagnostic Codes.  In that 
regard, the Board points out that the veteran has never been 
diagnosed with flatfoot, claw foot, or malunion or nonunion 
of the tarsal or metatarsal.  Therefore, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276, 5278, and 5283 are not for 
application.  All other Diagnostic Codes relating to the foot 
do not provide for a disability rating higher than the 10 
percent the veteran already receives.  See 38 C.F.R. § 4.71a, 
DCs 5277, 5279, 5280, 5281, and 5282.  Furthermore, the 
September 2003 examination report indicated that the veteran 
had full motion in his foot and ankle.  Therefore, 38 C.F.R. 
§ 4.71a, DC 5271 (limitation of motion of the ankle), is not 
for application.

Turning to the diagnostic criteria evaluating neurological 
deficits at 38 C.F.R. § 4.124a, DC 8520-30, the Board finds 
that evaluation under these criteria is not appropriate.  
Repeated examination of the veteran's foot in April 2001, 
June 2002, and September 2003 consistently reported that it 
was neurologically normal or without any neurologic 
abnormality.  As there is no nerve involvement with the 
gunshot wound of the left foot, evaluation under the 
diagnostic criteria at 38 C.F.R. § 4.124a is not authorized.

Moreover, the medical evidence since the veteran filed his 
claim has not shown that the veteran's left foot scars have 
been poorly nourished with repeated ulceration, or painful 
and tender on objective demonstration.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, effective prior to July 
31, 2002; Fed. Reg. 62,889 (October 9, 2002), effective July 
31, 2002.  The scars observed on VA examination in September 
2003 were reported as minimal, nontender, and nonretracted.  
The veteran's plantar scar measured only 1.1 centimeters and 
his lateral injury wound, which measured 3 millimeters was 
also nonretracted and nontender.  They were not noted to be 
infected or otherwise symptomatic, and the veteran has not 
complained of pain associated with his scars.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.

Under the criteria at 38 C.F.R. § 4.56(d), the service 
medical records reveal a through and through gunshot wound to 
the left foot that would be considered moderate in degree.  
This injury would not be considered as moderately severe 
under 38 C.F.R. § 4.56(d) as (according to the service 
medical records) the injury did not require debridement, have 
prolonged infection, sloughing of soft parts, or 
intramuscular scarring.  This wound did not require prolonged 
hospitalization nor did medical examination then or now show 
palpable loss of deep fascia, muscle substance, or normal 
firm resistance of the muscles.  As the medical evidence does 
not show the signs and symptoms of a moderately severe 
gunshot wound as defined by 38 C.F.R. § 4.56(d), is must be 
considered a muscle injury of moderate degree.  See Myler v. 
Derwinski, 1 Vet. App. 571, 574-75 (1991) (It is clear and 
unmistakable error for VA adjudicators not to strictly apply 
the provisions of 38 C.F.R. § 4.56 even when medical evidence 
suggests less severe residuals).  

The diagnostic criteria at 38 C.F.R. § 4.73, Muscle Groups X, 
XI, and XII (DC 5310-12) allow no more than a 10 percent 
evaluation for a muscle injury of moderate degree.  In 
addition, the examinations of recent years have consistently 
found no muscular deficit.  Therefore, a higher evaluation is 
not warranted under DC 5310-12 for a muscle injury.

The veteran has claimed that his left foot disability is 
worse than contemplated by the 10 percent disability rating 
he receives.  According to 38 C.F.R. § 3.321(b)(1), in the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

There is no allegation or evidence that the veteran's left 
foot disability has ever resulted in him being hospitalized.  
While the SSA has found the veteran disabled, the only 
diagnosis listed was arthritis of his right knee.  As noted 
above, the preponderance of the medical evidence has only 
attributed a mild degree of impairment to the veteran's 
service-connected left foot disability.  The veteran has not 
presented any corroborative evidence that he has been unable 
to work, in any significant part, due to his service-
connected left foot disability.  While the Board acknowledges 
that the veteran currently suffers with several debilitating 
disorders, these disorders have not been attributed to a 
service-connected source by any of the medical evidence or 
opinion.  Based on this medical evidence, the Board finds 
that the veteran's residuals of a gunshot wound to the left 
foot, while impacting his ability to work, has not, in and of 
itself, caused a marked interference with his ability to be 
employed.  Thus, the level of interference with the veteran's 
industrial abilities due to the left foot disability is fully 
contemplated in his current evaluation under the rating 
schedule.  Based on this evidence, the Board finds that the 
veteran's service-connected residuals of a gunshot wound to 
the left foot does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Therefore, this issue 
does not warrant referral for an extra-schedular evaluation.

The preponderance of the medical evidence is against a higher 
evaluation for the veteran's left foot disability.  While the 
appellant is competent to report symptoms, a preponderance of 
the medical findings does not support higher evaluations.  
The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against higher 
evaluations and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left foot is denied.

	                        
____________________________________________
	M. LEVI WRIGHT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



